Case: 21-60811     Document: 00516541332         Page: 1     Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 10, 2022
                                  No. 21-60811                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Petrona Ramos Ortiz; Antonio Coj Castro,

                                                                       Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                    BIA Nos. A205-355-467 & A205-355-468


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In this immigration case, Petrona Ramos Ortiz and Antonion Coj
   Castro (together “the parents”) challenge the Board of Immigration
   Appeals’ (“BIA”) denial of relief for cancellation of removal. For the
   reasons that follow, we DISMISS the petition for lack of jurisdiction.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60811          Document: 00516541332              Page: 2    Date Filed: 11/10/2022

                                           No. 21-60811


                                            I. FACTS
           Petrona Ramos Ortiz and Antonion Coj Castro are natives and citizens
   of Guatemala who are legally married but separated and were each served
   with a notice of appear (“NTA”) charging them with removability for being
   present in the United States without having been “admitted or paroled.”
   They each applied for cancellation of removal.1
           Following a hearing on the merits, the immigration judge (“IJ”)
   denied the couple cancellation of removal, concluding that they failed to
   show that their three United States citizen children, aged 15, 15, and 11 at the
   time of the decision in 2019, would face exceptional and extremely unusual
   hardship upon the parents’ removal. The parents appealed to the BIA, but
   the BIA dismissed the appeal. This appeal followed.
                                      II. DISCUSSION
           In considering a petition for review, this court generally reviews only
   the BIA’s decision, but has “authority to review the IJ’s decision” if the
   “BIA adopted and affirmed the IJ’s decision based upon the reasons set forth
   therein.”2 We review factual findings of the BIA and IJ for substantial
   evidence, and questions of law de novo.3
           Proceeding pro se on appeal, the parents argue that the BIA and IJ
   erred in determining that they had not met their burden to show that their
   removal would cause exceptional and extremely unusual hardship for their
   children. In order to be eligible for cancellation of removal under 8 U.S.C. §
   1229b(b)(1), the parents must demonstrate, inter alia, “that removal would
   result in exceptional and extremely unusual hardship to [their] spouse,


           1
           Ramos Ortiz originally sought withholding of removal and asylum, but she later
   withdrew her application.
           2
               Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
           3
            Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007) (citing Nakimbugwe v. Gonzales,
   475 F.3d 281, 283 (5th Cir. 2007) (per curiam)).




                                                 2
Case: 21-60811          Document: 00516541332              Page: 3       Date Filed: 11/10/2022




                                            No. 21-60811


   parent, or child, who is a citizen of the United States or an alien lawfully
   admitted for permanent residence.”4
           This court has recently held that, under the Supreme Court’s decision
   in Patel v. Garland, 142 S. Ct. 1614 (2022), the hardship determination “is a
   discretionary and authoritative decision” which “is beyond [this court’s]
   review” under 8 U.S.C. § 1252(a)(2)(B)(i), which strips the court of
   jurisdiction to review “any judgment regarding the granting of relief” under
   § 1229b.5 Thus, under Castillo-Gutierrez, the parents’ challenge to the BIA’s
   and IJ’s hardship determination must be dismissed for lack of jurisdiction
   under § 1252(a)(2)(B)(i).6
                                    III. CONCLUSION
           Accordingly, Petrona Ramos Ortiz’s and Antonio Coj Castro’s
   petition for review is DISMISSED for lack of jurisdiction.7


           4
               8 U.S.C. § 1229b(b)(1)(D).
           5
            See Castillo-Gutierrez v. Garland, 43 F.4th 477, 481 (5th Cir. 2022) (per curiam)
   (“Patel makes clear that the [Board’s] determination that a citizen would face exceptional
   and extremely unusual hardship is an authoritative decision which falls within the scope of
   § 1252(a)(2)(B)(i) and is beyond our review.”).
           6
              See id. Petitioners also raise additional arguments for the first time in this court
   that were not raised before the IJ or the BIA: (1) Although the parents told the IJ the
   children would remain in the U.S. whether or not they were granted relief, they argue to us
   that their three sons would face hardship if they accompanied their parents back to
   Guatemala; (2) The parents argue that Coj Castro has three qualifying relatives with his
   new partner for whom his removal would pose financial and emotional hardships; (3) The
   parents additionally argue that the agency lacked jurisdiction over their removal
   proceedings because the NTAs omitted the time and date of the original hearings in this
   matter. Because the parents did not argue those contentions to the Agency, this court lacks
   jurisdiction to consider those arguments. 8 U.S.C. § 1252(d)(1) (requiring exhaustion of
   “all administrative remedies available to the alien as of right” for judicial review); see also
   Avelar-Olivia v. Barr, 954 F.3d 757, 766 (5th Cir. 2020).
           7
             The Government filed a motion for summary denial of review, based on the
   insufficiency of the parents’ evidence of hardship to their qualifying relatives. Because this




                                                 3
Case: 21-60811        Document: 00516541332             Page: 4      Date Filed: 11/10/2022




   court’s summary affirmance procedure is generally reserved for cases in which the parties
   concede that the issues are foreclosed by Circuit precedent, the motion is denied. United
   States v. Lopez, 461 F.App’x 372, 374 n.6 (5th Cir. 2012) (per curiam) (unpublished).
   Unpublished opinions issued in or after 1996 “are not precedent” except in limited
   circumstances, but they “may be persuasive authority.” Ballard v. Burton, 444 F.3d 391,
   401 n.7 (5th Cir. 2006).